In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-3252

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

C HARLES Z OHFELD ,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 07 CR 403—Milton I. Shadur, Judge.



  A RGUED S EPTEMBER 18, 2009—D ECIDED F EBRUARY 11, 2010




   Before E ASTERBROOK, Chief Judge, and W ILLIAMS and
T INDER, Circuit Judges.
  W ILLIAMS, Circuit Judge. Charles Zohfeld, after pleading
guilty to stalking the surgeon who saved his life, was
sentenced within the Sentencing Guidelines range. He
complains that the district court relied on inaccurate
information in sentencing him and improperly con-
sidered the mental health treatment he may have
received in prison when arriving at his sentence. After
2                                            No. 08-3252

reviewing the record, we find that the district court
did not rely on any inaccurate information in sen-
tencing Zohfeld. We also find that the district court
did not abuse its discretion in considering Zohfeld’s
mental health among the variety of factors it discussed
at sentencing. Therefore, we affirm his sentence.


                  I. BACKGROUND
  Charles Zohfeld was rushed to the emergency room
in May 2005 after suffering an apparent heart attack.
Emergency room physicians stabilized Zohfeld and
transferred him to the surgery unit. A cardiac surgeon
performed open heart surgery and implanted a pace-
maker, saving Zohfeld’s life.
  But after his successful recovery, Zohfeld began to
harass and threaten the surgeon and his staff—making
repeated threatening phone calls, appearing at the clinic
without appointments, and monitoring the surgeon’s
family’s whereabouts. On one phone call, he said, “I
have been able to buy a Beretta 9-millimeter handgun
and I will bring it by for [the surgeon] to see.” On
another call, he stated that he had been “practicing with
my 9-millimeter handgun. . . . You really should consider
taking out the stuff you put into me. I was the wrong
person to stick a knife into. Got that?” Eventually, the
surgeon felt the need to relocate his practice and
family from Illinois to California. Much to the surgeon’s
dismay, after moving to California, Zohfeld again ap-
peared at his medical office, and the threats continued.
No. 08-3252                                             3

  Zohfeld was arrested and charged with two counts of
making threatening phone calls in violation of 18 U.S.C.
§ 875(c). He pleaded guilty, and the government filed
a memorandum requesting a sentence above the sug-
gested Guidelines range based on the severe impact
Zohfeld’s crimes had, as well as Zohfeld’s expressed
desire to continue to harass the surgeon. The govern-
ment also asked the district court not to apply the
two-level reduction for acceptance of responsibility
despite the fact that Zohfeld quickly pleaded guilty
after his arrest.
  Prior to sentencing Zohfeld, the district court granted
his motion to be examined by a psychiatrist. Dr. Bernard
Rubin, the examining physician, found him competent
to stand trial. He also found that Zohfeld was delu-
sional and would benefit from extensive therapy and
psychiatric medication. Zohfeld voluntarily entered
group therapy during his pre-sentencing detention. His
therapist, Dr. Richard Bongard, advised the court that
continuing therapy would be beneficial to Zohfeld.
  At the sentencing hearing, over the government’s
objection, the court found that Zohfeld accepted responsi-
bility for his actions and awarded him the corresponding
two-level reduction. It then calculated the Guidelines
range, which the parties agreed was 18 to 24 months’
imprisonment. The government requested a sentence of
24 to 30 months’ imprisonment, arguing that Zohfeld’s
conduct had a severe impact on the surgeon and others.
Zohfeld’s counsel asked the court to sentence Zohfeld
to probation so he could receive outpatient psychiatric
treatment.
4                                               No. 08-3252

  Before reaching its decision, the district court discussed
a variety of factors. Prominent in the court’s mind was
the severe impact Zohfeld’s crime had on his victim
and his victim’s family. The court also stated that it
felt that Zohfeld needed psychological treatment and
medication in a custodial environment because he
was not actively participating in the group therapy. The
court acknowledged that it could not mandate that
Zohfeld receive treatment, but Zohfeld said he needed it,
so the district court instructed the Bureau of Prisons to
place him at a facility that would give him the best
mental health treatment possible. It then sentenced
him to 24 months’ imprisonment followed by 3 years of
supervised release. Zohfeld appeals his sentence.


                      II. ANALYSIS
  We interpret Zohfeld’s argument as having two parts:
(1) the district court erred by relying solely on the
fact that it believed that Zohfeld needed custodial
mental health care in sentencing him to prison rather
than probation; and (2) the district court relied on inac-
curate information (its belief that he would receive ade-
quate mental health care in prison) when it imposed
his sentence. Neither of these arguments has merit.
  The provision of mental health treatment was but one
of a number of factors that the court properly considered
before imposing a sentence. Contrary to Zohfeld’s argu-
ment, it was not the “sole” reason he was sentenced to
prison rather than probation; in fact, it was not even
the primary reason. Zohfeld had committed a serious
No. 08-3252                                              5

offense that significantly impacted multiple people—the
surgeon, his family and staff—and the district court
concluded that a term of incarceration was warranted.
In reaching this conclusion, the court listened to the
arguments of both parties, heard testimony from
Zohfeld and Zohfeld’s daughter, and examined the
factors listed in 18 U.S.C. § 3553(a). The court re-
peatedly emphasized the seriousness of Zohfeld’s con-
duct, and even noted that in light of the offense it
had given thought to imposing a sentence above the
Guideline range. Its primary reason for rejecting Zohfeld’s
request to sentence him to probation—aside from the
fact that probation was below the bottom of the Guide-
lines range of 18 months—was the seriousness of
Zohfeld’s actions.
   In addition to considering the seriousness and impact
of Zohfeld’s crime, the court did address Zohfeld’s
mental health issues. It correctly recognized that without
mental health treatment, Zohfeld might be more likely
to continue his criminal behavior. It acknowledged
that although Zohfeld had been attending group
therapy sessions, counselors reported that he had not
actively been participating in them. Therefore, the
court stated that it was not confident that Zohfeld
would receive the treatment he needed in a non-custodial
environment. The court recognized, however, that while
it could not force treatment on Zohfeld, it could recom-
mend that the Bureau of Prisons place him at a
facility where he could avail himself of such treatment.
  We review a district court’s sentences for reason-
ableness but its sentencing procedures under a non-
6                                                No. 08-3252

deferential standard. United States v. Mendoza, 510 F.3d
749, 754 (7th Cir. 2007). A within-Guidelines sentence is
presumed reasonable. United States v. Omole, 523 F.3d
691, 696 (7th Cir. 2008) (citing Rita v. United States, 551
U.S. 338, 347 (2007)). The district court has wide latitude
to consider many factors, including the need for mental
health treatment, when imposing a sentence. Indeed,
§ 3553(a) specifically directs the court to consider
a defendant’s need for medical care. See 18 U.S.C.
§ 3553(a)(2)(D) (court shall consider need for sentence
imposed to “provide the defendant with needed [. . .]
medical care, or other correctional treatment in the
most effective manner”); see also United States v. Farris, 448
F.3d 965, 969 (7th Cir. 2006) (“By recommending his
participation in . . . mental health counseling, the court
appreciated the need for a sentence that provided Farris
with appropriate correctional treatment.”). Here, the
district court adequately took into account the § 3553(a)
factors in determining a sentence for Zohfeld. Applying
those factors, it concluded that a within-Guidelines
sentence reflected the seriousness of the offense,
promoted respect for the law, and provided just punish-
ment. That an additional factor considered was Zohfeld’s
need for mental health treatment was not an abuse
of discretion.
  Zohfeld’s point that a district court may not rely on
inaccurate information when imposing a sentence is
legally correct, but of no relevance here. See, e.g., United
States v. Jones, 454 F.3d 642, 652 (7th Cir. 2006); United
States ex rel. Welch v. Lane, 738 F.2d 863, 868 (7th Cir.
1984). Zohfeld does not dispute that he has mental
No. 08-3252                                                7

health issues or that he needs treatment. Instead, he
argues that the “inaccurate” information was the court’s
belief that he would receive adequate treatment in
prison. The Bureau of Prison’s manual states that pris-
oners are entitled to free mental health counseling, and,
if appropriately diagnosed by a psychiatrist, prescription
drugs to treat their mental health problems. See BOP:
Inmate Mental Health Treatment and Counseling,
http://www.bop.gov/inmate_programs/mental.jsp (last vis-
ited January 12, 2010); United States v. Hankton, 432 F.3d
779, 789 (7th Cir. 2005) (“[T]he law is very clear that
a sentencing judge ‘may appropriately conduct an
inquiry broad in scope, largely unlimited either as to
the kind of information he may consider, or the source
from which it may come.’ . . . A corollary to this
general principle is the rule that a sentencing judge
‘may consider relevant information without regard to
the rules of evidence . . . provided that the informa-
tion has [a] sufficient indicia of reliability to support its
probable accuracy.’ ” (citations omitted)). The district
court is entitled to rely on this information when con-
cluding that the Bureau of Prisons would give Zohfeld
adequate mental health treatment. It did not rely
on inaccurate information when imposing Zohfeld’s
sentence.


                   III. CONCLUSION
  For the foregoing reasons, Zohfeld’s sentence is AFFIRMED.

                           2-11-10